DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-12 are pending in the instant invention.  According to the Amendments to the Claims, filed March 25, 2022, claim 12 was added.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/US2019/018139, filed February 15, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/631,945, filed February 19, 2018.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed invention (the provisional invention).  The disclosure of the invention in the prior-filed invention and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specification of the prior-filed invention, US Provisional Application No. 62/631,945, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope of Formula (I), which now discloses amended definitions for n, Q1, Q2, Q3, R1, and/or R5, respectively, and is no longer coextensive with that of US Provisional Application No. 62/631,945.
	Consequently, since the specification of US Provisional Application No. 62/631,945 lacks adequate support or enablement for one or more claims of the elected invention of Group I, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group I will be prosecuted according to the earliest effective filing date afforded this invention, which is that of International Application No. PCT/US2019/018139, filed February 15, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on March 25, 2022, is acknowledged: a) Group I - claims 1-6 and 12; and b) substituted heterocycle of Formula (I) - p. 56, Example 12, shown to the right below, and hereafter referred to as N-(5-((6-(2-(7,7-dimethyl-1-oxo-1,3,4,6,7,8-hexahydro-2H-cyclopenta[4,5]pyrrolo[1,2-a]-pyrazin-2-yl)-3-(hydroxymethyl)pyridin-4-yl)-4-methyl-3-oxo-3,4-dihydropyrazin-2-yl)amino)-2-(2-methyl-4-morpholinopiperidin-1-yl)phenyl)acrylamide, where m = 1; n = 2; Q1 = -Ph; Q2 = -piperazin-3,4-diyl; Q3 = -pyrrol-1,2-diyl; at C-3, Warhead = -CH=CH2; R1 = -piperidin-1-yl, substituted at C-2 with R4, wherein R4 = -CH3, and at C-4 with R4, wherein R4 = -morpholin-4-yl; R2 = -CH3; R3 = -CH2OH; R4 = -H; two R5, taken together with the carbon atoms to which they are attached, form a 1,2-cyclopentylene, substituted, at C-4, with two Rd, wherein each Rd = -CH3; W = CRa, wherein Ra = -H; X = N; Y = CRa, wherein Ra = -H; and Z1 = CRa, wherein Ra = -H.  Claims 1-6 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claims 7-11 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-6 and 12 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.


Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying: a) the substituted heterocycles of the Formula (I); and b) a particular utility for the substituted heterocycles of the Formula (I).
	The following title is suggested: SUBSTITUTED PYRAZINES AS INHIBITORS OF BTK, AND MUTANTS THEREOF.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of Formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	Q1 is a 5- or 6-membered aryl or a 5- or 6-membered heteroaryl;
	Q2 is a 5- to 7-membered heterocycloalkyl or a 5- to 7-membered heteroaryl;
	Q3 is a 5-membered heteroaryl;
	W is CRa;
	X is CRa or N;
	Y is CRa or N;
	Z1 is CRa or N;
	Warhead is CH=CH2, CH=CHCH2N(CH3)2, or C≡CCH3;
	each R1 is independently H, D, halo, cyano, nitro, alkyl, alkylene-Ra, alkylene-P(O)RbRc, alkenyl, alkynyl, C(O)Ra, C(O)NRbRc, C(O)ORa, NH(CH2)pRa, NRbRc, NRbC(O)Rc, =NRb, NRbS(O)2Rc, N=S(O)RbRc, ORa, OC(O)Ra, =O, P(O)RbRc, SRa, S(O)Ra, S(O)(NRb)Rc, S(O)2Ra, S(O)2NRbRc, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein the cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl is optionally substituted with one or more Rd substituents; or
	two R1, taken together with the atom(s) to which they are attached, independently form a cycloalkyl or heterocycloalkyl, wherein each cycloalkyl or heterocycloalkyl is optionally and independently substituted with one or more Rd substituents;
	R2 is H or alkyl;
	R3 is H, halo, alkyl, haloalkyl, or hydroxyalkyl;
	R4 is H, halo, or lower alkyl;
	each R5 is independently H, D, halo, cyano, nitro, alkyl, alkylene-Ra, alkylene-P(O)RbRc, alkenyl, alkynyl, C(O)Ra, C(O)NRbRc, C(O)ORa, NH(CH2)pRa, NRbRc, NRbC(O)Rc, =NRb, NRbS(O)2Rc, N=S(O)RbRc, ORa, OC(O)Ra, =O, P(O)RbRc, SRa, S(O)Ra, S(O)(NRb)Rc, S(O)2Ra, S(O)2NRbRc, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein the cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl is optionally substituted with one or more Rd substituents; or
	two R5, taken together with the atom(s) to which they are attached, independently form a cycloalkyl or heterocycloalkyl, wherein each cycloalkyl or heterocycloalkyl is optionally and independently substituted with one or more Rd substituents;
	each Ra is independently H, D, halo, cyano, nitro, alkyl, alkylene-P(O)RbRc, alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)NH2, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NRb, N=S(O)RbRc, OH, O(alkyl), =O, P(O)RbRc, S(O)(NRb)Rc, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of D, halo, cyano, nitro, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), =O, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, and heteroaryl, and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl is optionally substituted with one or more Re substituents;
	each Rb is independently H, D, halo, cyano, nitro, alkyl, haloalkyl, aminoalkyl, hydroxyalkyl, alkylene-O(alkyl), alkylene-P(O)RaRc, alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)NH2, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NRa, N=S(O)RaRc, OH, O(alkyl), =O, P(O)RaRc, S(O)(NRa)Rc, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of D, halo, cyano, nitro, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), =O, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, and heteroaryl, and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl is optionally substituted with one or more Re substituents;
	each Rc is independently H, D, halo, cyano, nitro, alkyl, haloalkyl, aminoalkyl, hydroxyalkyl, alkylene-O(alkyl), alkylene-P(O)RaRb, alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)NH2, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NRb, N=S(O)RaRb, OH, O(alkyl), =O, P(O)RaRb, S(O)(NRa)Rb, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of D, halo, cyano, nitro, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), =O, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, and heteroaryl, and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl is optionally substituted with one or more Re substituents;
	each Rd is independently H, D, halo, cyano, nitro, alkyl, haloalkyl, aminoalkyl, hydroxyalkyl, alkylene-O(alkyl), alkylene-P(O)RbRc, alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)NH2, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NRb, N=S(O)RbRc, OH, O(alkyl), =O, P(O)RbRc, S(O)(NRb)Rc, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of D, halo, cyano, nitro, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), =O, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, and heteroaryl, and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl is optionally substituted with one or more Re substituents;
	each Re is independently D, halo, cyano, nitro, alkyl, haloalkyl, aminoalkyl, hydroxyalkyl, alkylene-O(alkyl), alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), =O, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl;
	m is 0, 1, 2, 3, or 4;
	n is 0, 1, 2, 3, or 4; and
	each p is independently 1, 2, 3, or 4.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is represented by Formula (II):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(II)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	k is 0, 1, or 2;
	s is 0, 1, 2, or 3; and
	Q4 is a 5- to 7-membered cycloalkyl or a 5- to 7-membered heterocycloalkyl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 2, wherein the compound is represented by Formula (III):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(III)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	r is 1, 2, or 3.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 2, wherein the compound is represented by Formula (IV):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(IV)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	k is 1 or 2; and
	r is 1 or 2.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,
and 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,
or a pharmaceutically acceptable salt or tautomer thereof.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable diluent or carrier and a compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound, wherein the compound is:

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,
or a pharmaceutically acceptable salt or tautomer thereof.

	Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs of substituted heterocycles of the Formula (I)

	Claims 1-6 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heterocycles of the Formula (I), where W = CRa, does not reasonably provide enablement for (i) substituted heterocycles of the Formula (I), where W = N; and/or (ii) N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs of substituted heterocycles of the Formula (I), respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  (i) Substituted heterocycles of the Formula (I), where W = N; and/or (ii) N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs of substituted heterocycles of the Formula (I), as recited in claims 1-6, respectively, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use (i) substituted heterocycles of the Formula (I), where W = N; and/or (ii) N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs of substituted heterocycles of the Formula (I), respectively.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heterocycles of the Formula (I), shown to the right below, as well as the myriad of potential N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs formulated from these substituted heterocycles of the Formula (I), shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heterocycles of the Formula (I), shown to the right, and/or N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs thereof, and the pharmaco-kinetic behavior of these substances as Bruton’s tyrosine kinase (BTK) inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 19/161152 provides a synthesis of the instantly recited substituted heterocycles of the Formula (I) {Y. Chen, WO 19/161152, 2019};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s (i) substituted heterocycles of the Formula (I), where W = N; and/or (ii) N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs of substituted heterocycles of the Formula (I), respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Scheme A and/or Scheme 1, on pages 31-32 of the instant specification, and Y. Chen in WO 19/161152, whether the instantly recited (i) substituted heterocycles of the Formula (I), where W = N; and/or (ii) N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs of substituted heterocycles of the Formula (I), respectively, are enabled.  Likewise, the following excerpt is taken from Dörwald, which has relevance to the synthesis of (i) substituted heterocycles of the Formula (I), where W = N; and/or (ii) N-oxides and/or isotopic forms of substituted heterocycles of the Formula (I) {Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface}:

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

	Next, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates of substituted heterocycles of the Formula (I) {Vippagunta, et al.  Advanced Drug Delivery Reviews, 48, 2001, 18}:

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

	Then, the following excerpt is further taken from Vippagunta, et al., with respect to the synthesis of polymorphs of substituted heterocycles of the Formula (I) {Vippagunta, et al. Advanced Drug Delivery Reviews, 48, 2001, 18}:

		There are many limitations in using computational methods for predicting polymorphs theoretically.  The first limitation is that the ab initio screening is useful only for nonionic rigid molecules.  For more complex systems, the method is very useful for generating plausible crystal structures, but it is not accurate enough to determine which of these possible structures can actually be crystallized.
		Another issue of concern is that the existing methods only predict the lattice energies, which relate to internal energies or enthalpies of the crystals.  However, the relative thermodynamic stability of polymorphs is determined by the Gibbs free energy, which is a linear function of both enthalpy and entropy.  Predictions of the relative stability of polymorphs will be more accurate when the entropies, as well as lattice energies, are considered.  Hence, no general method is currently available for the prediction or interpretation of the properties of complicated polymorphic or pseudopolymorphic systems.

	Moreover, the following excerpt is taken from Burger’s, with respect to the synthesis of prodrugs of heterocycles of the Formula (I) {Wolff, Manfred E., Ed. Burger’s Medicinal Chemistry and Drug Discovery - Fifth Edition, Volume 1: Principles and Practice, New York: John Wiley & Sons, 1994, 975-977}:

		The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome.  The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.
		The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (i) substituted heterocycles of the Formula (I), where W = N; and/or (ii) N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs of substituted heterocycles of the Formula (I), respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heterocycles of the Formula (I), where W = CRa; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited (i) substituted heterocycles of the Formula (I), where W = N; and/or (ii) N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs of substituted heterocycles of the Formula (I), respectively.  The specification lacks working examples of (i) substituted heterocycles of the Formula (I), where W = N; and/or (ii) N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs of substituted heterocycles of the Formula (I), respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and/or a(n) N-oxide, solvate, polymorph, isotopic form, and/or prodrug thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs of substituted heterocycles of the Formula (I).  Thus, it is unclear, based on the guidance provided by the specification, whether a solvate of a substituted heterocycle of the Formula (I), such as N-(5-((3-(2-(7,7-dimethyl-1-oxo-1,3,4,6,7,8-hexahydro-2H-cyclopenta[4,5]pyrrolo[1,2-a]pyrazin-2-yl)-3-(hydroxymethyl)pyridin-4-yl)-1-methyl-6-oxo-1,6-dihydro-1,2,4-triazin-5-yl)amino)-2-(2-methyl-4-morpholinopiperidin-1-yl)phenyl)acrylamide dihydrate, shown to the left above, is either synthetically feasible or possesses utility as a Bruton’s tyrosine kinase (BTK) inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using N-oxides, solvates, polymorphs, isotopic forms, and/or prodrugs of substituted heterocycles of the Formula (I), is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-4 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitation, spiroalkyl, with regard to R1, R5, Ra, Rb, Rc, Rd, and/or Re, respectively, where the limitation is implausible and/or indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted heterocycle of the Formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted heterocycles of the Formula (I), an essential portion of the substituted heterocycles of the Formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted heterocycles of the Formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Likewise, the inventor or joint inventor should further note that claim 1 recites the broad limitations, (1) NRbRc, with regard to R1; (2) two of R1 groups, taken together with the atom to which they are attached, may optionally form a cycloalkyl or heterocycloalkyl optionally substituted with one or more Rd; (3) optionally substituted alkyl, with regard to Ra, Rb, Rc, Rd, and Re; (4) two of R5 groups, taken together with the atom to which they are attached, may optionally form a cycloalkyl or heterocycloalkyl optionally substituted with one or more Rd; and (5) NRbRc, with regard to R5, respectively, and the claim also independently recites (1) NH(CH2)pRa (i.e. p = 0), with regard to R1; (2) spiroalkyl, with regard to R1; (3) alkoxyalkyl, haloalkyl, hydroxyalkyl, and aminoalkyl, with regard to Ra, Rb, Rc, Rd, and Re; (4) spiroalkyl, with regard to R5; and (5) NH(CH2)pRa (i.e. p = 0), with regard to R5, respectively, which are the narrower statements of the limitations.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 1 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitation, q is 0, 1, 2, 3, or 4, in the next to the last line of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heterocycles of the Formula (I).  According to claim 1, q is not recited, with respect to the substituted heterocycles of the Formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 2 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 2 recites the limitation, The compound according to claim 1,… wherein… Q4 is a 5-7 membered… cycloalkenyl,… or heterocycloalkenyl, in lines 1-9 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heterocycles of the Formula (I).  According to claim 1, two of R5 groups, taken together with the atom to which they are attached, may optionally form a cycloalkyl or heterocycloalkyl, with respect to the substituted heterocycles of the Formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 3 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 3 recites the limitation, The compound according to claim 2,… wherein… r is 0, 1, 2, or 3, in lines 1-6 of the claim.  There is insufficient antecedent basis, in claim 2, for this limitation, with respect to the substituted heterocycles of the Formula (II).  According to claim 2, Q4 is a 5-7 membered cycloalkyl, cycloalkenyl, heterocycle-alkyl, or heterocycloalkenyl, with respect to the substituted heterocycles of the Formula (II).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624